DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has added new claim 12; therefore, claims 1-12 remain for this Office Action.

Election/Restrictions
Claims 1 and 7 are allowable. Claims 4 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and Species II, as set forth in the Office action mailed on 5/7/2021, is hereby withdrawn and claims 4 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna comprising a fastener body made of electrically insulating material and carrying an electrically conductive circuit having at least one signal input segment and a radiating segment, the fastener body comprising two positioning portions defining between them a passage of dimensions suitable for receiving an edge of a printed circuit support plate, the input segment being carried by one of the positioning portions to extend facing a face of said support plate, and the body including clamping means for clamping the support plate against at least one of the positioning portions, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-6 are also allowed as being dependent on claim 1.  
In regards to claim 7, the prior art does not disclose of an electronic circuit comprising: a support plate carrying electronic components connected to electrically conductive tracks extending over a at least one first face of the support plate, Application No. 16/770,752 Attorney Docket No. 4005/0809PUSI Response to Final Office Action dated 14 Feb 2022 Page 3 of 5 an antenna comprising a fastener body carrying an electrically conductive circuit having at least one signal input segment and a radiating segment, the fastener body comprising two positioning portions defining between them a passage in which an edge of the support plate, the body including clamping means for clamping the support plate against at least one of the positioning portions and the input segment being carried by one of the positioning portions so as to extend facing one of the faces of said support plate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 8-12 are also allowed as being dependent on claim 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844